Title: Thomas Jefferson to LeRoy, Bayard & Company, 15 March 1820
From: Jefferson, Thomas
To: LeRoy, Bayard & Company


					
						Messrs
							 Leroy and Bayard
						
							Monticello
							Mar. 15. 20.
						
					
					The abject depression of the price of farming produce, owing more I believe to the failures of a part of our merchants and state, either crippled or cautious, of those remaining, is and has been such that in the last and present year our flour has netted us but from 3.25 D to 3.50 D per barrel, which is not more than the half of a fair cash-market price, nor than the third of the price of two years ago. this obliged me the last year to ask the postponement of my last instalment then payable, on paying the interest; and the same circumstance obliges me now to renew the request on the same condition. on obtaining your permission therefore I will remit the year’s interest by the day it becomes due, and hope that a return of things to whatever fixt course they are finally to settle at, will relieve me from the continuance of this favor. I salute you with great esteem & respect.
					
						
							Th: Jefferson
						
					
				